


110 HR 826 IH: State Defense Force Improvement

U.S. House of Representatives
2007-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 826
		IN THE HOUSE OF REPRESENTATIVES
		
			February 5, 2007
			Mr. Wilson of South
			 Carolina (for himself, Mr.
			 Spratt, Mr. Norwood, and
			 Mr. Miller of Florida) introduced the
			 following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To amend title 32, United States Code, to improve the
		  readiness of State defense forces and to increase military coordination for
		  homeland security between the States and the Department of
		  Defense.
	
	
		1.Short titleThis Act may be cited as the
			 State Defense Force Improvement
			 Act.
		2.FindingsCongress makes the following
			 findings:
			(1)Domestic threats to
			 national security and the increased use of National Guard forces for
			 out-of-State deployments greatly increase the potential for service by members
			 of State defense forces established under section 109(c) of title 32, United
			 States Code.
			(2)The efficacy of State defense forces is
			 impeded by lack of clarity in the Federal regulations concerning those forces,
			 particularly in defining levels of coordination and cooperation between those
			 forces and the Departments of Defense and Homeland Security.
			(3)The State defense forces suffer from lack
			 of standardized military training, arms, equipment, support, and coordination
			 with the Departments of Defense and Homeland Security and other Federal
			 agencies as a result of real and perceived Federal regulatory
			 impediments.
			3.Recognition of and
			 support for State defense forces
			(a)Recognition and
			 supportSection 109 of title 32, United States Code, is
			 amended—
				(1)by redesignating
			 subsections (d) and (e) as subsections (l) and (m), respectively; and
				(2)by
			 inserting after subsection (c) the following new subsections:
					
						(d)RecognitionCongress
				hereby recognizes forces established under subsection (c) as an integral
				military component of the homeland security effort of the United States, while
				reaffirming that those forces remain entirely State regulated, organized, and
				equipped and recognizing that those forces will be used for homeland security
				purposes exclusively at the local level and in accordance with State
				law.
						(e)Assistance by
				Department of Defense(1)The Secretary of Defense
				may coordinate homeland security efforts with, and provide assistance to, a
				defense force established under subsection (c) to the extent such assistance is
				requested by a State or by a force established under subsection (c) and subject
				to the provisions of this section.
							(2)The Secretary may not provide
				assistance under paragraph (1) if, in the judgment of the Secretary, such
				assistance would—
								(A)impede the ability of the Department
				of Defense to execute missions of the Department;
								(B)take resources away from warfighting
				units;
								(C)incur nonreimbursed identifiable
				costs; or
								(D)consume resources in a manner
				inconsistent with the mission of the Department of Defense.
								(f)Assistance by
				Department of Homeland SecurityThe Secretary of Homeland
				Security may coordinate homeland security efforts with, and provide assistance
				to, a defense force established under subsection (c) to the extent such
				assistance is requested by a State or by a force established under subsection
				(c) if so authorized by State law, and subject to the provisions of this
				section.
						(g)Use of
				Department of Defense property and equipmentThe Secretary of
				Defense may authorize qualified personnel of a force established under
				subsection (c) to use and operate property, arms, equipment, and facilities of
				the Department of Defense as needed in the course of training activities and
				State active duty
						(h)Transfer of
				excess equipment(1)The Secretary of Defense
				may transfer to a State or a force established under subsection (c) any
				personal property of the Department of Defense that the Secretary determines
				is—
								(A)excess to the needs of the Department
				of Defense; and
								(B)suitable for use by a force
				established under subsection (c).
								(2)The Secretary of Defense may transfer
				personal property under this section only if—
								(A)the property is drawn from existing
				stocks of the Department of Defense;
								(B)the recipient force established under
				subsection (c) accepts the property on an as-is, where-is basis;
								(C)the transfer is made without the
				expenditure of any funds available to the Department of Defense for the
				procurement of defense equipment; and
								(D)all costs incurred subsequent to the
				transfer of the property are borne or reimbursed by the recipient.
								(3)Subject to paragraph (2)(D), the Secretary
				may transfer personal property under this section without charge to the
				recipient force established under subsection (c).
							(i)Federal/State
				training coordination(1)Participation by a force established under
				subsection (c) in a training program of the Department of Defense or Department
				of Homeland Security is at the discretion of the State.
							(2)Nothing in this section may be construed as
				requiring the Department of Defense or Department of Homeland Security to
				provide any training program to any such force.
							(3)Any such training program shall be
				conducted in accordance with an agreement between—
								(A)the Secretary of Defense or Secretary
				of Homeland Security, as the case may be; and
								(B)the State or the force established
				under subsection (c) if so authorized by State law.
								(4)Any direct costs to the Department of
				Defense of providing training assistance to a force established under
				subsection (c) shall be reimbursed by the State. Any agreement under paragraph
				(3) between the Department of Defense and a State or a force established under
				subsection (c) for such training assistance shall provide for payment of such
				costs.
							(j)Federal funding
				of State defense forcesFunds available to the Department of
				Defense may not be made available to a State defense force.
						(k)LiabilityAny
				liability for injuries or damages incurred by a member of a force established
				under subsection (c) while engaged in training activities or State active duty
				shall be the sole responsibility of the State, regardless of whether the injury
				or damage was incurred on United States property or involved United States
				equipment or whether the member was under direct supervision of United States
				personnel at the time of the
				incident.
						.
				(b)Definition of
			 state
				(1)DefinitionSuch
			 section is further amended by adding at the end the following new
			 subsection:
					
						(n)State
				DefinedIn this section, the term State includes the
				District of Columbia, the Commonwealth of Puerto Rico, Guam, and the Virgin
				Islands.
						.
				(2)Conforming
			 amendmentsSuch section is further amended in subsections (a),
			 (b), and (c) by striking a State, the Commonwealth of Puerto Rico, the
			 District of Columbia, Guam, or the Virgin Islands each place it appears
			 and inserting a State.
				(c)Stylistic
			 amendmentsSuch section is further amended—
				(1)in subsection (a),
			 by inserting Prohibition
			 on maintenance of other troops.— after
			 (a);
				(2)in subsection (b),
			 by inserting Use within
			 state borders.— after (b);
				(3)in subsection (c),
			 by inserting State
			 defense forces authorized.— after
			 (c);
				(4)in subsection (l),
			 as redesignated by subsection (a)(1), by inserting Effect of membership in defense forces.—
			 after (l); and
				(5)in subsection (m), as redesignated by
			 subsection (a)(1), by inserting Prohibition on Reserve component members joining
			 defense forces.— after (m)
				(d)Clerical
			 amendments
				(1)Section
			 headingThe heading of such
			 section is amended to read as follows:
					
						109.Maintenance of
				other troops: State defense
				forces
						.
				(2)Clerical
			 amendmentThe item relating to such section in the table of
			 sections at the beginning of chapter 1 of such title is amended to read as
			 follows:
					
						
							109. Maintenance of other troops: State
				defense
				forces.
						
						.
				
